 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     CHRISTOPHER MILLER,                             CASE NO. C16-5891 BHS-JRC
 6
                             Plaintiff,              ORDER ADOPTING REPORT
 7         v.                                        AND RECOMMENDATION

 8   MARGARET GILBERT, et al.,

 9                           Defendants.

10
           This matter comes before the Court on the Report and Recommendation (“R&R”)
11
     of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 126, Plaintiff
12
     Christopher Miller’s (“Miller”) objections to the R&R, Dkt. 127, and Defendant Shelli
13
     Hudson’s (“Hudson”) objections to the R&R, Dkt. 128.
14
           On July 20, 2018, Judge Creatura issued the R&R recommending that the Court
15
     deny Defendants’ motion for summary judgment on Miller’s negligence claims against
16
     Defendants Hudson, Cory Ellis (“Ellis”), and Casy Wilbur (“Wilbur”) and Miller’s
17
     medical malpractice claim as to Hudson. Dkt. 126 at 2. Judge Creatura recommends that
18
     the Court grant the motion on the remainder of Miller’s state law claims. Id. On July 31,
19
     2018, Miller filed objections. Dkt. 127. On August 6, 2018, Defendants responded and
20
     Hudson objected to Judge Creatura’s recommendation regarding the medical malpractice
21
     claim. Dkt. 128.
22


     ORDER - 1
 1          The district judge must determine de novo any part of the magistrate judge’s

 2   disposition that has been properly objected to. The district judge may accept, reject, or

 3   modify the recommended disposition; receive further evidence; or return the matter to the

 4   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 5   A.     Defendant Star Miller

 6          Miller objects to Judge Creatura’s recommendation that his negligence claim

 7   against Defendant correction officer Star Miller (“Officer Miller”) be dismissed. Dkt.

 8   127 at 2–3. Miller argues that he submitted sufficient evidence to establish that Officer

 9   Miller used handcuffs that could have been past their useful safe life. Id. Judge Creatura,

10   however, not only found that Officer Miller submitted evidence that she properly

11   inspected the handcuffs before she used them, but also concluded that Ellis and Wilbur’s

12   negligent action of using bolt cutters to remove the handcuffs broke was an intervening

13   act that broke any chain of causation leading from Officer Miller’s alleged negligent act.

14   Dkt. 126 at 7–8. Miller fails to offer any evidence or authority to undermine Judge

15   Creatura’s conclusion regarding causation. The Court agrees with Judge Creatura on this

16   issue and therefore adopts the R&R on this claim.

17   B.     Battery

18          Miller objects to Judge Creatura’s recommendation that his battery claims against

19   Ellis and Wilbur be dismissed. Dkt. 127 at 3–4. Miller argues that the facts that support

20   his negligence claim also support his battery claim. Id. The Court disagrees. While

21   Miller’s assertions that Ellis and Wilbur bent his wrist to such an extent that they

22   fractured the wrist support a violation of their duty to provide for his health and welfare,



     ORDER - 2
 1   these assertions do not support a claim for the application of unreasonable or excessive

 2   force. Therefore, the Court adopts the R&R on this issue.

 3   C.     Appointment of Counsel

 4          Miller objects to Judge Creatura’s repeated denials of his motions for appointment

 5   of counsel. This issue, however, is beyond the scope of the R&R. If Miller files another

 6   motion, the Court may consider the fact that some of Miller’s claims will proceed to trial

 7   and the burden of preparing for a federal civil rights trial. The Court maintains a list of

 8   attorneys who volunteer for pro bono civil rights cases. Upon request, it may be in the

 9   best interest of judicial economy and fundamental fairness to inquire whether an attorney

10   would represent Miller now that he has successfully overcome summary judgment.

11   D.     Medical Malpractice

12          Hudson objects to Judge Creatura’s recommendation that her motion for summary

13   judgment be denied as to Miller’s medical malpractice claim. Dkt. 128 at 4–5. Hudson

14   contends that Miller must submit expert medical testimony to establish the medical

15   standard of care element and that “[t]here is no exception to this long established rule in

16   Washington.” Id. at 4. Hudson is incorrect because, as Judge Creature stated, “[w]hen

17   medical facts are ‘observable by [a layperson’s] senses and describable without medical

18   training,’ a plaintiff can establish the standard of care for a health care provider without

19   expert testimony.” Miller v. Jacoby, 145 Wn.2d 65, 72 (2001) (quoting Harris v. Robert

20   C. Groth, M.D., Inc., 99 Wn.2d 328, 449 (1983)). Thus, to the extent that Hudson’s

21   objection is based solely on Miller’s failure to provide expert testimony, Hudson has

22   failed to show any error in the R&R.



     ORDER - 3
 1          The Court notes that Hudson appears to attack causation and whether Miller

 2   sustained a fracture during the incident in question. See Dkt. 99 at 5–8 (reply to motion

 3   for summary judgment). There is some merit to Hudson’s arguments, but it violates due

 4   process to raise new issues in a reply brief because Hudson only moved for judgment on

 5   the issue of Miller’s lack of expert testimony. See Dkt. 90. Thus, Hudson has failed to

 6   show that Judge Creatura committed error by failing to address these new arguments

 7   regarding causation and the extent of Miller’s injury. The Court also declines to consider

 8   these arguments. Hudson, however, may seek leave to file another dispositive motion on

 9   this claim to narrow the issues for trial.

10          Therefore, the Court having considered the R&R, the parties’ objections, and the

11   remaining record, does hereby find and order as follows:

12          (1)    The R&R is ADOPTED;

13          (2)    Defendants’ motion for summary judgment, Dkt. 90, is DENIED on

14                 Miller’s negligence claims against Hudson, Ellis, and Wilbur and medical

15                 malpractice claim against Hudson and GRANTED on the remainder of

16                 Miller’s state law claims; and

17          (3)    The parties shall meet and confer and then submit a joint status report

18                 regarding a schedule for trial

19          Dated this 18th day of October, 2018.

20

21

22
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge


     ORDER - 4
